UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) [X] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2015 or [ ] Transition Report Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934. For the transition period from to Commission File Number: 0-26330 ASTEA INTERNATIONAL INC. (Exact name of registrant as specified in its charter) Delaware 23-2119058 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 240 Gibraltar Road, Horsham,PA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (215) 682-2500 N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes XNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes XNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definition of “accelerated filer”, “large accelerated filer”, “non-accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange act. Large Accelerated filer Accelerated Filer Non-accelerated FilerSmaller Reporting Company X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes NoX As of August 11, 2015, 3,587,299 shares of the registrant’s Common Stock, par value $.01 per share, were outstanding. 1 ASTEA INTERNATIONAL INC. AND SUBSIDIARIES FORM 10-Q QUARTERLY REPORT INDEX Page No. Facing Sheet 1 Index 2 PART I - FINANCIAL INFORMATION Item 1. Consolidated Financial Statements Consolidated Balance Sheets 3 Consolidated Statements of Operations (unaudited) 4 Consolidated Statements of Comprehensive Loss (unaudited) 5 Consolidated Statement of Stockholders’ (Deficit) Equity (unaudited) 6 Consolidated Statements of Cash Flows (unaudited) 7 Notes to Unaudited Consolidated Financial Statements 8 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosure about Market Risk 27 Item 4. Controls and Procedures 27 PART II - OTHER INFORMATION Item 1A. Risk Factors 28 Item 6. Exhibits 29 Signatures 30 2 PART I - FINANCIAL INFORMATION Item 1.CONSOLIDATED FINANCIAL STATEMENTS ASTEA INTERNATIONAL INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS June 30, December 31, (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Investments available for sale Receivables, net of allowance of $93,000 (unaudited) and $73,000, respectively Prepaid expenses and other current assets Total current assets Property and equipment, net Intangibles, net Capitalized software, net Goodwill Restricted cash Other long-term assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ (DEFICIT) EQUITY Current liabilities: Line of credit from director/officer, current $ $ Accounts payable and accrued expenses Deferred revenues Total current liabilities Long-term liabilities: Line of credit from Silicon Valley Bank Long-term accrued expenses Deferred tax liability Deferred revenues Total long-term liabilities Commitments and contingencies Stockholders’(deficit) equity: Convertible preferred stock, $.01 par value, shares authorized 5,000,000: Series A issued and outstanding 826,000 Series B issued and outstanding 797,000 Common stock $.01 par value, 25,000,000 shares authorized; issued 3,629,000; outstanding 3,587,000 Additional paid-in-capital Accumulated other comprehensive loss (1,161,000 ) (858,000 ) Accumulated deficit (32,547,000 ) (31,481,000 ) Less:Treasury stock at cost, 42,000 shares (208,000 ) (208,000 ) Total stockholders’ (deficit) equity (1,304,000 ) Total liabilities and stockholders’ (deficit) equity $ $ See accompanying notes to the unaudited consolidated financial statements. 3 ASTEA INTERNATIONAL INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Six Months Ended June 30, Ended June 30, Revenues: Software license fees $ Subscriptions Services and maintenance Total revenues Costs of revenues: Cost of software license fees Cost of subscriptions, services and maintenance Total cost ofrevenues Gross profit Operating Expenses: Product development Sales and marketing General and administrative Total operating expenses Loss from operations (232,000 ) (698,000 ) (971,000 ) (1,914,000 ) Interest expense, net (31,000 ) (38,000 ) (73,000 ) (75,000 ) Loss before income taxes (263,000 ) (736,000 ) (1,044,000 ) (1,989,000 ) Income tax expense Net loss (273,000 ) (752,000 ) (1,066,000 ) (2,012,000 ) Preferred dividend Net loss available tocommonstockholders $ ) $ ) $ ) $ ) Basic and diluted loss per shareavailable to common stockholders $ ) $ ) $ ) $ ) Weighted average shares outstandingused in computing basic and diluted loss per common share See accompanying notes to the unaudited consolidated financial statements. 4 ASTEA INTERNATIONAL INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (Unaudited) Three Months Ended June 30, Six Months Ended June 30, Net loss $ ) $ ) $ ) $ ) Other comprehensive loss: Foreign currency translation adjustment ) Comprehensive loss $ ) $ ) $ ) $ ) See accompanying notes to the unaudited consolidated financial statements. 5 ASTEA INTERNATIONAL INC. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF STOCKHOLDERS’ (DEFICIT) EQUITY (unaudited) Series A convertible preferred stock Series B convertible preferred stock Common stock Additional Paid-in- capital Accumulated other comprehensive loss Accumulated deficit Treasury stock Total stockholders’ (deficit) equity Balances at December 31, 2014 $ ) $ ) $ ) $ Net loss — ) — ) Series A and B preferred dividends — — — ) — — — ) Amortization of preferred stock dividend — Stock-based compensation — 64,000 Other comprehensive loss — ) — — ) Balances at June 30, 2015 $ ) $ ) $ ) $ ) See accompanying notes to the unaudited consolidated financial statements. 6 ASTEA INTERNATIONAL INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended June 30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation and amortization Increase (decrease) in allowance for doubtful accounts ) Stock-based compensation Deferred income tax Changes in operating assets and liabilities: Receivables ) Prepaid expenses and other Accounts payable and accrued expenses ) Deferred revenues Other assets ) Net cashprovided by operating activities Cash flows from investing activities: Proceeds from sale of short term investments - Purchases of property and equipment ) ) Capitalized software development costs ) ) Increasein restricted cash ) - Net cash used in investing activities ) ) Cash flows from financing activities: Dividend payments on preferred stock ) ) Repayment on line of credit from director/officer - ) Proceeds from line of credit from director/officer - Proceeds from line of credit from Silicon Valley Bank Deferred financing costs - ) Net cash provided by financing activities Effect of exchange rate changes on cash ) Net increase in cash and cash equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental schedule of non-cash activities: Issuance of preferred stock (Series B) $ - $ Cancellation of line of credit from director/officer $ - $ ) See accompanying notes to the unaudited consolidated financial statements. 7 Item 1.CONSOLIDATED FINANCIAL STATEMENTS (Continued) ASTEA INTERNATIONAL INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1.BASIS OF PRESENTATION The consolidated financial statements at June 30, 2015 and for the three and six month periods ended June 30, 2015 and 2014 of Astea International Inc. and subsidiaries (“Astea” or the "Company") are unaudited and reflect all adjustments (consisting only of normal recurring adjustments) which are, in the opinion of management, necessary for a fair presentation of the financial position and operating results for the interim periods.The following unaudited financial statements have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”).Certain information and note disclosures normally included in annual financial statements prepared in accordance with generally accepted accounting principles have been omitted pursuant to the rules and regulations of the SEC for quarterly reports on Form 10-Q.It is suggested that these financial statements be read in conjunction with the financial statements and the notes thereto, included in the Company’s latest annual report (Form 10-K) and our Form 10-Q’s for the quarters ended March 31, 2014, June 30, 2014, September 30, 2014, and March 31, 2015. The interim financial information presented is not necessarily indicative of results expected for the entire year ending December 31, 2015. Reclassification Certain reclassifications to both the balance sheet, related to long and short-term liabilities, and to the statement of operations, related to subscription revenues, were made to prior period financial statements to conform to the current presentation. Correction of an Immaterial Error The Company identified an immaterial error related to its classification on the consolidated balance sheet for an accrued liability that is due more than a year after the balance sheet date. The Company determined that in accounting for this accrued liability, it did not properly classify it in long-term liabilities on the consolidated balance sheet as of December 31, 2014. The Company reviewed the impact of this error on the prior periods in accordance with SEC guidelines on materialityof the error from a qualitative and quantitative perspective and determined that the error was not material to the prior period consolidated financial statements. However, the Company has corrected the balance sheet for the year ended December 31, 2014 by increasing the long-term accrued expenses and decreasing the accounts payable and accrued expenses in current liabilities by $213,000. The impact of the error increased our working capital ratio from .56:1 to .57:1 as of December 31, 2014. In addition, the error had no impact on our financial bank covenants as of December 31, 2014. Operating Matters and Liquidity The Company has a history of net losses.In the six months ended June 30, 2015, the Company generated a net loss of $1,066,000 compared to a net loss of $2,012,000 generated in the same period in 2014.Further, at June 30, 2015, the Company had a working capital ratio of .73:1, with cash and cash equivalents and investments available for sale of $1,537,000.Moreover, the Company expects to continue to incur additional operating expenses for research and development and invest in software development costs to achieve its projected revenue growth.We continually evaluate our operating cash flows which can vary subject to the actual timing of expected new sales compared to our expectations of those sales and are sensitive to many factors, including changes in working capital and our net loss.The Company believes that it has sufficient cash to meet its anticipated operating cash needs for at least the next 12 months. However, projections of future cash needs and cash flows are subject to substantial uncertainty. Because of the Company’s planned conversion to a subscription-based software delivery model, it was determined that the Company needed additional liquidity. Accordingly, in 2014, the Company entered into a new line of credit agreement, and has an existing line of credit from its Chief Executive Officer, both of which are described in Note 6. As of June 30, 2015 the Company owed $150,000 against the line of credit from its Chief Executive Officer and $1,424,000 against the line of credit from Silicon Valley Bank (“SVB”).The availability under the SVB line of credit is tied to a borrowing base formula that is based on 80% of the Company’s eligible domestic accounts receivable, and as of June 30, 2015 the availability under the line of credit was $576,000.Subsequent to the expiration of the line of credit, the CEO has committed to support the Company financially for up to $1,000,000 through April 1, 2016.The Company has projected revenues for 2015 that management believes will provide sufficient funds to sustain its continuing operations. 8 The Company was in compliance with the financial covenants for both lines of credit with the Chief Executive Officer and SVB as of June 30, 2015. In the event the Company does not meet its financial covenants in 2015 and SVB does not extend a waiver or forbearance agreement and the Company believes that it does not have adequate liquidity to operate, if necessary, the Company will implement a cost cutting plan that reduces all its expenditures to the appropriate level that matches its operating cash flows. The Company does not plan any significant capital expenditures in 2015 other than to replace its existing capital equipment as it becomes obsolete.The Company’s plans for investment in product development are expected to be similar to prior years. 2.NEW ACCOUNTING GUIDANCE In May 2014, and as amended in July 2015, as part of its ongoing efforts to assist in the convergence of U.S. GAAP and International Financial Reporting Standards, the FASB issued a new standard related to revenue recognition. Under the new standard, recognition of revenue occurs when a customer obtains control of promised goods or services in an amount that reflects the consideration to which the entity expects to receive in exchange for those goods or services. In addition, the standard requires disclosure of the nature, amount, timing, and uncertainty of revenue and cash flows arising from contracts with customers. The new standard will be effective for us beginning January1, 2018. Early adoption as of January 1, 2017 is permitted.We anticipate this standard may have a material impact on our consolidated financial statements, and we are currently evaluating its impact. In August 2014, FASB issued Preparation of Financial Statements - Going Concern, Disclosure of Uncertainties about an Entity's Ability to Continue as a Going Concern. Under GAAP, continuation of a reporting entity as a going concern is presumed as the basis for preparing financial statements unless and until the entity's liquidation becomes imminent. Preparation of financial statements under this presumption is commonly referred to as the going concern basis of accounting. If and when an entity's liquidation becomes imminent, financial statements should be prepared under the liquidation basis of accounting in accordance with Presentation of Financial StatementsLiquidation Basis of Accounting. Even when an entity's liquidation is not imminent, there may be conditions or events that raise substantial doubt about the entity's ability to continue as a going concern. In those situations, financial statements should continue to be prepared under the going concern basis of accounting, but the amendments in this update should be followed to determine whether to disclose information about the relevant conditions and events. The amendments in this update are effective for the annual period ending after December 15, 2016, and for annual periods and interim periods thereafter. Early application is permitted. The Company will evaluate the going concern considerations, however, at the current period, management does not believe that it has met conditions which would subject these financial statements for additional disclosure. We anticipate this update will not have a material impact on our consolidated financial statements. 3.FAIR VALUE OF FINANCIAL INSTRUMENTS The Company defines the fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. The Company accounts for certain assets and liabilities at fair value.The hierarchy below lists three levels of fair value based on the extent to which inputs in measuring fair value are observable in the market.We categorize each of our fair value measurements in one of these three levels based on the lowest level input that is significant to the fair value measurement in its entirety.These levels are: 1. Level 1 - Valuations based on quoted prices in active markets for identical assets that the Company has the ability to access. 2. Level 2 - Valuations based on inputs on other than quoted prices included within Level 1, for which all significant inputs are observable, either directly or indirectly. 3. Level 3 - Valuations based on inputs that are unobservable and significant to the overall fair value measurement. The inputs reflect the Company’s assumptions about the assumptions a market participant would use in pricing the asset. 9 The carrying amounts of cash and cash equivalents, trade accounts receivable, other assets, trade accounts payable and accrued expenses at face value approximate fair value because of the short-term nature of these instruments. Investments classified as available for sale are measured using quoted market prices multiplied by the quantity held where quoted market prices were available. Investments are considered to be impaired when a decline in fair value is judged to be other-than-temporary. Fair value is calculated based on publicly available market information or other estimates determined by management. We employ a systematic methodology on a quarterly basis that considers available quantitative and qualitative evidence in evaluating potential impairment of our investments. If the cost of an investment exceeds its fair value, we evaluate, among other factors, general market conditions, credit quality, the duration and extent to which the fair value is less than cost, and for equity securities, our intent and ability to hold, or plans to sell, the investment. For fixed income securities, we also evaluate whether we have plans to sell the security or it is more likely than not that we will be required to sell the security before recovery. We also consider specific adverse conditions related to the financial health of and business outlook for the investee, including industry and sector performance, changes in technology, and operational and financing cash flow factors. Once a decline in fair value is determined to be other-than-temporary, an impairment charge is recorded to other income (expense) and a new cost basis in the investment is established. 4. CONCENTRATION OF CREDIT RISK Financial instruments, which potentially subject the Company to credit risk, consist of cash equivalents and accounts receivable.The Company’s policy is to limit the amount of credit exposure to any one financial institution.The Company places investments with financial institutions evaluated as being creditworthy, or investing in short-term money market which are exposed to minimal interest rate and credit risk.Cash balances are maintained with several banks.Certain operating accounts may exceed the Federal Deposit Insurance Corporation (FDIC) limits. The Company sells its products to customers involved in a variety of industries including information technology, medical devices and diagnostic systems, industrial controls and instrumentation and retail systems.While the Company does not require collateral from its customers, it does perform continuing credit evaluations of its customers’ financial condition. 5.INVESTMENTS AVAILABLE FOR SALE Investments that the Company designated as available-for-sale are reported at fair value, with unrealized gains and losses, net of tax, recorded in accumulated other comprehensive loss.The Company bases the cost of the investment sold on the specific identification method.The available-for-sale investments consist of mutual funds.If an available-for-sale investment is other than temporarily impaired, the loss is charged to either earnings or stockholders’ (deficit) equity depending on our intent and ability to retain the security until we recover the full cost basis and the extent of the loss attributable to the creditworthiness of the issuer. On June 30, 2015 and December31, 2014, the fair value for all of the Company’s investments was determined based upon quoted prices in active markets for identical assets (Level 1). The carrying amount, gross unrealized holding gains, gross unrealized holding losses, and fair value of available-for-sale securities by major security type and class of security at March 31, 2015 and December 31, 2014 were as follows: Aggregate cost basis Gross unrealized holding gains Gross unrealized holding (losses) Aggregate fair value At June 30, 2015 Available-for-sale: Mutual Funds $ $
